          Case 1:20-cr-00218-NONE-SKO Document 20 Filed 01/19/21 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN J. GILIO
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:20-CR-00218-NONE
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          FINDINGS AND ORDER
14   ARMANDO LUCIANO CHAVEZ, JR.,                       DATE: January 20, 2021
                                                        TIME: 1:00 p.m.
15                               Defendant.             COURT: Hon. Sheila K. Oberto
16

17          This case is set for a status conference on January 20, 2021. This Court has issued a series of

18 General Orders to address public health concerns related to COVID-19 and to suspend jury trials in the

19 Eastern District of California, including most recently General Order 628.

20          Although the General Orders address the district-wide health concern, the Supreme Court has

21 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

22 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

23 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

24 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

25 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

26 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally
27 or in writing”).

28          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory


      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00218-NONE-SKO Document 20 Filed 01/19/21 Page 2 of 4


 1 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 2 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 3 the ends of justice served by taking such action outweigh the best interest of the public and the

 4 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

 5 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

 6 ends of justice served by the granting of such continuance outweigh the best interests of the public and

 7 the defendant in a speedy trial.” Id.

 8          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

 9 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,
10 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

11 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

12 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

13 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

14 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

15 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

16 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

17          In light of the societal context created by the foregoing, this Court should consider the following

18 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

19 justice exception, § 3161(h)(7) (Local Code T4).1 If continued, this Court should designate a new date

20 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any
21 pretrial continuance must be “specifically limited in time”).

22                                                 STIPULATION

23          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

24 through defendant’s counsel of record, hereby stipulate as follows:

25          1.      By previous order, this matter was set for status on January 20, 2021.

26          2.      By this stipulation, defendant now moves to continue the status conference until June 2,

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00218-NONE-SKO Document 20 Filed 01/19/21 Page 3 of 4


 1 2021, and to exclude time between January 20, 2021, and June 2, 2021, under Local Code T4.

 2          3.     The parties agree and stipulate, and request that the Court find the following:

 3                 a)      The government has represented that the discovery associated with this case

 4          includes investigative reports, numerous photographs and videos, cellular phone extractions,

 5          laboratory test results, and other items. All this discovery has been either produced directly to

 6          counsel and/or made available for inspection and copying.

 7                 b)      Counsel for defendant desires additional time consult with their clients, conduct

 8          further investigation, review the voluminous discovery, and to continue to explore a potential

 9          resolution of the case. All these activities have been hampered by the COVID-19 pandemic and

10          Defendant’s participation in the WestCare in-patient program. Specifically, because defendant is

11          currently in the treatment program, access to counsel has been restricted. Moreover, external

12          investigation of the case has been hampered by quarantines and social distancing restrictions

13          caused by the COVID-19 pandemic.

14                 c)      Counsel for defendant believes that failure to grant the above-requested

15          continuance would deny him/her the reasonable time necessary for effective preparation, taking

16          into account the exercise of due diligence.

17                 d)      The government does not object to the continuance.

18                 e)      Based on the above-stated findings, the ends of justice served by continuing the

19          case as requested outweigh the interest of the public and the defendant in a trial within the

20          original date prescribed by the Speedy Trial Act.

21                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

22          et seq., within which trial must commence, the time period of January 20, 2021 to June 2, 2021,

23          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

24          because it results from a continuance granted by the Court at defendant’s request on the basis of

25          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

26          of the public and the defendant in a speedy trial.

27          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

28 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00218-NONE-SKO Document 20 Filed 01/19/21 Page 4 of 4


 1 must commence.

 2            IT IS SO STIPULATED.

 3

 4
      Dated: January 15, 2021                        MCGREGOR W. SCOTT
 5                                                   United States Attorney
 6
                                                     /s/ JUSTIN J. GILIO
 7                                                   JUSTIN J. GILIO
                                                     Assistant United States Attorney
 8

 9
      Dated: January 15, 2021                        /s/ Dan Harralson
10                                                   DAN HARRALSON
11                                                   Counsel for Defendant
                                                     Armando Luciano Chavez, Jr.
12

13
                                         FINDINGS AND ORDER
14

15 IT IS SO ORDERED.

16
     Dated:     January 15, 2021                          /s/   Sheila K. Oberto        .
17                                              UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME      4
30    PERIODS UNDER SPEEDY TRIAL ACT
